Jones, Chief Judge,
delivered the opinion of the court:
This case is before us on a motion for summary judgment on the ground that the petition fails to state a cause of action on which a judgment for plaintiff could be rendered by this court.
The. allegations are, that plaintiff made a loan of $400 to William Jackson Edick, taking as evidence of the loan a *878promissory, note dated February 19, 1951, in the principal sum of $400, signed W. J. Edick and payable 30 days after date; that at the time the obligation was incurred Edick, being, a registered one-quarter Indian, was a ward of the Government; and that at the time he was employed by the California Indian Agency as trailer park manager.of the Park Springs Trailer Village at Park Springs, California.
. Itis,further alleged that Edick needed the money to make restitution of funds embezzled- from, his employer,- the Indian Agency; that after paying $100 on the. note on March 2,1951, Edick committed suicide, leaving the balance unpaid; that plaintiff made protest to the deceased’s superior, Indian Agent Howard Perdew, and to his successor, Lawrence' Lee Odie, who gave assurance that an allotment of Edick’s'in Wisconsin was being used to settle claims against the decedent’s estate, but that the allotment had not materialized.
Plaintiff asks for judgment against, the United States for the balance due on the note.
No statute or regulation is .cited by plaintiff which would authorize this court to hold the defendant liable for a personal obligation of this kind. Nothing in the note or in the circumstances described in the petition may be used by this court as a basis for holding the note to be an obligation of the United States.
Defendant’s motion for summary judgment is granted.
It is so ordered.
Madden, Judge; Whitaker, Judge/ and Littleton, Judge, concur.